 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10

11       MATTHEW ANDREW DAVIS,                   Case No. 1:18-cv-01628-LJO-BAM (PC)
12                     Plaintiff,                ORDER VACATING FINDINGS AND
                                                 RECOMMENDATION
13           v.                                  RECOMMENDING DISMISSAL OF
                                                 ACTION FOR FAILURE TO STATE A
14       STEWARD SHERMAN, et al.,                CLAIM, FAILURE TO OBEY A
                                                 COURT ORDER, AND FAILURE TO
15                     Defendants.               PROSECUTE
16                                               (ECF No. 16)
17                                               ORDER GRANTING PLAINTIFF’S
                                                 MOTION FOR EXTENSION OF TIME
18                                               TO FILE SECOND AMENDED
                                                 COMPLAINT AND DENYING
19                                               PLAINTIFF’S MOTION FOR
                                                 APPOINTMENT OF COUNSEL
20
                                                 (ECF No. 17)
21
                                                 THIRTY (30) DAY DEADLINE
22

23           Plaintiff Matthew Andrew Davis is a state prisoner proceeding pro se and in
24   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.1 This matter
25   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §
26
27
     1
      As noted in the Magistrate Judge’s December 28, 2018 screening order, Plaintiff
     asserts that he is visually impaired and requires large print documents in order to be
28   able to read. As an accommodation, the Court is providing this order in large print.
                                                1
 1   636(b)(1)(B) and Local Rule 302.
 2   I.    Introduction
 3         On September 25, 2019, the Court found that Plaintiff’s first amended
 4   complaint failed to comply with Federal Rule of Civil Procedure 8 and failed to
 5   state any cognizable claim for relief. (ECF No. 15.) The Court granted Plaintiff
 6   thirty days, running from the date of service of the order, to file either a second
 7   amended complaint or a notice of voluntary dismissal. (Id. at 16.) Plaintiff was
 8   expressly warned that, if he failed to comply with the Court’s order, the Court
 9   would recommend to the District Judge that this action be dismissed for failure to
10   prosecute and failure to obey a court order. (Id. at 16.)
11         On November 18, 2019, after Plaintiff failed to file a second amended
12   complaint or otherwise communicate with the Court, the Court issued findings and
13   recommendations to dismiss this action, with prejudice, based on Plaintiff’s failure
14   to state any cognizable claim upon which relief may be granted, failure to obey the
15   Court’s September 25, 2019 screening order, and failure to prosecute this action.
16   (ECF No. 16.) The findings and recommendation were served on Plaintiff and
17   contained notice that any objections thereto were to be filed within fourteen (14)
18   days after service. (Id. at 18.)
19         Currently before the Court is a letter from Plaintiff, filed on December 11,
20   2019. (ECF No. 17.) Since Plaintiff’s letter states that Plaintiff “need[s] more time
21   and legal assistance to help me with the Amended Complaint[,]” the Court
22   construes Plaintiff’s letter as a motion for an extension of time to file a second
23   amended complaint and a motion for appointment of counsel. (Id.)
24   II.   Motion for Extension of Time to File Second Amended Complaint
25         In his letter to the Court, Plaintiff requests an extension of time to file a
26   second amended complaint. Plaintiff asserts that he missed the deadline to file a
27   second amended complaint because he “got moved around a lot” and the “staff in
28   the library there to help me was out.” (Id.)
                                                 2
 1          Having considered the request, the Court finds that Plaintiff has
 2   demonstrated good cause for an extension of time. Fed. R. Civ. P. 6(b). Therefore,
 3   Plaintiff’s motion for an extension of time to file a second amended complaint is
 4   granted. In light of the extension of time to file a second amended complaint, the
 5   findings and recommendations issued on November 18, 2019 are vacated.
 6   III.   Motion for Appointment of Counsel
 7          Plaintiff does not have a constitutional right to appointed counsel in this
 8   action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot
 9   require any attorney to represent Plaintiff pursuant to 28 U.S.C. § 1915(e)(1),
10   Mallard v. United States District Court for the Southern District of Iowa, 490 U.S.
11   296, 298 (1989). Nevertheless, in certain exceptional circumstances, the court may
12   request the voluntary assistance of counsel pursuant to § 1915(e)(1). Rand, 113
13   F.3d at 1525.
14          Without a reasonable method of securing and compensating counsel, the
15   Court will seek volunteer counsel only in the most serious and exceptional cases.
16   In determining whether “exceptional circumstances exist, the district court must
17   evaluate both the likelihood of success on the merits [and] the ability of the
18   [plaintiff] to articulate his claims pro se in light of the complexity of the legal issues
19   involved.” Id. (internal quotation marks and citations omitted). “Neither of these
20   considerations is dispositive and instead must be viewed together.” Palmer v.
21   Valdez, 560 F.3d 965, 970 (9th Cir. 2009). The burden of demonstrating
22   exceptional circumstances is on the plaintiff. Id.
23          Here, Plaintiff argues that he needs legal assistance to help him with the
24   second amended complaint because he claims to have a disability covered under the
25   Americans with Disabilities Act, which makes it “hard for me to read, write and/or
26   understand material regarding my case.” (ECF No. 17.) Further, Plaintiff’s letter
27   states that P. Bacher, a Library Technical Assistant at the California Substance
28   Abuse Treatment Facility and State Prison, Corcoran, provided “scribing services
                                                  3
 1   verbatim in writing this letter per inmate[]” pursuant to the Armstrong and Clark
 2   remedial plans because Plaintiff claims that he has a disability of “low cognitive
 3   function.” (Id.)
 4         “An incapacitating mental disability may be grounds for appointment of
 5   counsel in some cases, but a plaintiff making that argument must present substantial
 6   evidence of incompetence.” Meeks v. Nunez, No. 13CV973-GPC(BGS), 2017 WL
 7   476425, at *3 (S.D. Cal. Feb. 6, 2017). Further, the Court must be able to find a
 8   nexus between the mental disability and Plaintiff’s ability to articulate his claims.
 9   See McElroy v. Cox, No. 08-1221-JM (AJB), 2009 WL 4895360, at *2 (E.D. Cal.
10   Dec. 11, 2009). In this case, while Plaintiff alleges that he has a disability of low
11   cognitive function and that this disability makes it difficult for him to read, write
12   and/or understand material regarding his case, Plaintiff has failed to provide the
13   Court with any medical evidence to substantiate the scope of his mental impairment
14   due to his claimed disability and any evidence demonstrating that his mental
15   impairment would impair his prosecution of this action. See Meeks, 2017 WL
16   476425, at *3 (denying appointment of counsel when plaintiff submitted a
17   document asserting a mental impairment of schizoaffective disorder, but failed to
18   submit any medical records to support his diagnosis or any documents
19   demonstrating the effects of his diagnosis on the prosecution of the case); West v.
20   Dizon, No. 2:12-cv-1293-DAD P, 2014 WL 114659, at *4 (E.D. Cal. Jan. 9, 2014)
21   (denying appointment of counsel where plaintiff alleged that he had a mental
22   disability, but failed to provide the court with any “evidence detailing its nature or
23   effects”). Therefore, the Court finds that Plaintiff’s claimed mental disability does
24   not establish exceptional circumstances warranting the appointment of counsel.
25         Further, since Plaintiff has not sufficiently pled any cognizable claim for
26   relief, Plaintiff has yet to demonstrate that he has a likelihood of succeeding on the
27   merits of his cognizable claim or claims. Finally, based on a review of the record in
28   this case, the Court finds that the legal issues in this case do not appear to be
                                                 4
 1   particularly complex and that Plaintiff can adequately articulate his claims,
 2   apparently with the aid of other inmates or prison staff.
 3         Therefore, the Court concludes that Plaintiff has not demonstrated the
 4   exceptional circumstances necessary to warrant appointment of counsel.
 5   Consequently, the Court denies, without prejudice, Plaintiff’s motion for
 6   appointment of counsel.
 7   IV.   Order
 8         Accordingly, IT IS HEREBY ORDERED that:
 9         1.     The findings and recommendation issued on November 18, 2019,
10                (ECF No. 16), are VACATED;
11         2.     Plaintiff’s motion for an extension of time to file a second amended
12                complaint, (ECF No. 17), is GRANTED;
13         3.     Plaintiff is directed to file a second amended complaint within thirty
14                (30) days from the date of service of this order; and
15         4.     Plaintiff’s motion for appointment of counsel, (ECF No. 17), is
16                DENIED, without prejudice.
17
     IT IS SO ORDERED.
18

19      Dated:   December 17, 2019                    /s/ Barbara   A. McAuliffe      _
                                                 UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                5
